Opinion by
White, J.
§ 15. Statement of facts, absence of. Where there is no statement of facts, every presumption will be entertained in favor of the correctness of the verdict and judgment. [2 Tex. 258; 2 Tex. 420; 3 Tex. 357; 10 Tex. 508; 6 Tex. 489; 21 Tex. 394; 21 Tex. 469; 22 Tex. 5.]
*15April 13, 1877.
§ 16. Injunction. An injunction for the purpose of staying an execution sued out more than a year after judgment obtained, is unauthorized and void, unless it presents a case coming within some of the exceptions pointed out in the statute. [Pas. Dig. art. 3931; Rev.. Stats, art. 2875.]
Affirmed.